            Case 1:20-cv-02862-AKH Document 36 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHOLEM WEISNER,                                          Case No.: 20-cv-02862- AKH

              Plaintiff,
-against-                                                NOTICE OF CROSS-
                                                         MOTION
GOOGLE LLC and SHMUEL NEMANOV,                           (AND OPPOSITION TO
                                                         INVOLUNTARY PARTY
                                                         NEMANOV’S MOTION TO
             Defendant and Involuntary Party.            REALIGN THE PARTIES (ECF #s
                                                         28-30)




       PLEASE TAKE NOTICE, that upon the Affirmation of Sholem Weisner, affirmed

August 26, 2020, Affirmation of Jacob Ginsburg, affirmed August 27, 2020, Memorandum of

Law, and upon the annexed Exhibits “A” through “L”, submitted herewith, and upon all the

papers, records on file in this action, and proceedings heretofore had herein, all matters of which

the Court may take judicial notice, and any other argument or evidence that may be presented in

support of this Cross-Motion, through the undersigned counsel, Plaintiff Sholem Weisner, will

Cross-Move this Court before the Honorable Alvin K. Hellerstein at the United States District

Courthouse for the Southern District of New York, located at the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl St., New York, NY 10007-1312, pursuant to SDNY Local

Rule 7.1(b) and other applicable law, at a date and time to be determined by the Court for an

Order granting the following relief:

a)     for an Order confirming Involuntary Party Nemanov is not a Fed. R. Civ. Pro. Rule 19

Necessary Party, need not be named in the First Amended Complaint and may be



                                                                                                  1
          Case 1:20-cv-02862-AKH Document 36 Filed 08/27/20 Page 2 of 2




dismissed/removed from the First Amended Complaint, or any amendment thereof, or

alternatively,

b)      that if arguendo Nemanov was a Rule 19(a) Necessary Party, he should be realigned if at

all as an Involuntary Plaintiff.

c)      Such other and further relief as the Court may seem just and equitable.

        PLEASE TAKE FURTHER NOTICE that Answering Affidavits, if any, shall be

served and filed pursuant to SDNY LR 6.1(b)(2).

Dated: Monsey, New York                           Respectfully submitted.
August 27, 2020
                                                  JACOB GINSBURG, ESQ. PLLC

                                                  _/s/Jacob Ginsburg
                                                  By: Jacob Ginsburg, Esq.
                                                  One Concord Drive
                                                  Monsey, NY 10952
                                                  (845) 371-1914
                                                  Attorney for Plaintiff
                                                  email: jg@jacobginsburglaw.com


Via ECF To:

All Counsel of Record




                                                                                                  2
